Title: From George Washington to Moustier, 5 September 1791
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Dear Sir,
Philadelphia September 5. 1791.

I have had the pleasure to receive the letter which you were so good as to write to me from Berlin on the 26 of April.
The favorable sentiments which you express of our country and its councils are very agreeable to me—The kind interest which you take in my personal happiness excites a grateful sensibility.
You will learn with pleasure that events have realised the most sanguine hopes of our national prosperity—The influence of the general government has extended to every relation of political improvement, and to the promotion of our social happiness.
The interesting state of affairs in France excites the sympathy, and engages the good wishes of our citizens, who will rejoice to hear that the public deliberations have resulted in the permanent dignity and happiness of your nation. In the joy, which that event will diffuse, no one will participate more sincerely than he who is, with great regard, Dear Sir, Your most obedient Servant

G. Washington

